                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

TYRUN L. JONES                                                        PETITIONER
ADC #143301

v.                              5:19CV00099-BRW-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction                                    RESPONDENT

                                      JUDGMENT

      Based on the Order entered today, this case is DISMISSED.

      IT IS SO ORDERED this 15th day of July, 2019.

                                               Billy Roy Wilson _________________
                                                    UNITED STATES DISTRICT JUDGE
